DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Final Office Action of 7/11/22 has been vacated.  A supplemental Non-Final Office Action is issued as follows. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coupling mechanism (on a first end of the pocket-former member) in claims 2 and 12; a two-part coupling mechanism (on the pocket-former member and the anchor member) claims 3 and 13; a coupling mechanism (claims 5 and 15); two-part coupling mechanism (on the pocket-former member and the bolt member) claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10 and 12-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10 and 12-20 of copending Application No. 17/445,411 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of copending Application No. 17/445,411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 3, 6, 13 and 16 are objected to because of the following informalities:  
Lines 2-3 of each claim, it appears the limitation “a second part of a two-part coupling mechanism” should be --a second part of the two-part coupling mechanism--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11: It’s unclear as how a cap member engages the anchor member when it was previously recited that an anchor member is engaged with the pocket-former member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandestini et al. (US 3,956,797).
With regard to claim 1: Brandestini et al. discloses a post-tensioning system (fig. 1), the system comprising:
 4an anchor member (2); 
5a pocket-former member (6a) comprising a first end and a second end (fig. 1); and 
6a bolt member (A) comprising a first end, a second end, and a flange (6d) (fig. 1); 
7wherein the first end of the pocket-former member (6a) is configured to engage the anchor member (2) (fig. 1); 
8wherein the second end of the pocket-former member (6a) is configured to engage the second end of 9the bolt member (A and 6d) (fig. 1).

    PNG
    media_image1.png
    499
    786
    media_image1.png
    Greyscale

Fig. 1: Brandestini et al. (US 3,956,797).
With regard to claim 112: Brandestini et al. discloses that the first end of the pocket-former member (6a) comprises a coupling 12mechanism (threads) configured to engage with the anchor member (2) (fig. 1; col. 3, lines 17-20).
With regard to claim 143: Brandestini et al. discloses that the first end of the pocket-former member (6a) comprises a first part 15of a two-part coupling mechanism (threads, 6f), and the anchor member comprises a second part of a two-part 16coupling mechanism (threads, 6f) (fig. 1; col. 3, lines 17-20).
With regard to claim 184: Brandestini et al. discloses that the first part of the two-part coupling mechanism comprises a 19first set of threads (6f), and the second part of the two-part coupling mechanism comprises a second 20set of threads (6f) on a collar of the anchor member (2).  
With regard to claim 225: Brandestini et al. discloses the second end of the pocket-former member (6a) comprises a 23coupling mechanism (integral connection) configured to engage with the second end of the bolt member (A and 6d).  
With regard to claim 256: Brandestini et al. the second end of the pocket-former member (6a) comprises a first 26part of a two-part coupling mechanism (integral connection), and the second end of the bolt member (A) comprises a second 27part of a two-part coupling mechanism (integral connection) (fig. 1).  
With regard to claim - 20 -8: Brandestini et al. discloses that the first end of the pocket-former member (6a) is configured to form 3a seal with the anchor member (2) when the first end of the pocket-former member (6) is engaged with 4the anchor member (2) (fig. 1; col. 3, lines 17-24).  
With regard to claim 69: Brandestini et al. discloses a cap member (4, tubular sealing body) (fig. 1).  
With regard to claim 810: Brandestini et al. discloses a method of providing support to a masonry structure, the method comprising the steps of: 
9providing an anchor member (2) (fig. 1); 
10engaging the anchor member (2) with a first end of a pocket-former member (6a) (fig. 1); and 11engaging a second end of the pocket-former member (6a) with a bolt member (A and 6d) (fig. 1);
 12wherein engaging the pocket-former member (6a) with the bolt member (A and 6d) secures the pocket-former 13member to a form (7).  
With regard to claim 1511: Brandestini et al. discloses that the steps of engaging a cap member (tubular sealing body, 4) with the 16anchor member (2) (fig. 1).  
With regard to claim 1812: Brandestini et al. discloses that the first end of the pocket-former member (6a) comprises a 19coupling mechanism (threads) configured to engage with the anchor member (2) (fig. 1; col. 3, lines 17-20).  
With regard to claim 2113: Brandestini et al. discloses that the first end of the pocket-former member (6a) comprises a first part 15of a two-part coupling mechanism (threads, 6f), and the anchor member comprises a second part of a two-part 16coupling mechanism (threads, 6f) (fig. 1; col. 3, lines 17-20).
With regard to claim 2514: Brandestini et al. discloses that the first part of the two-part coupling mechanism comprises a 19first set of threads (6f), and the second part of the two-part coupling mechanism comprises a second 20set of threads (6f) on a collar of the anchor member (2) (fig. 1).  
With regard to claim 2915: Brandestini et al. discloses the second end of the pocket-former member (6a) comprises a 23coupling mechanism (integral connection) configured to engage with the second end of the bolt member (A and 6d) (fig. 1).  
With regard to claim 16: Brandestini et al. the second end of the pocket-former member (6a) comprises a first 26part of a two-part coupling mechanism (integral connection), and the second end of the bolt member (A) comprises a second 27part of a two-part coupling mechanism (integral connection) (fig. 1).  
With regard to claim 918: Brandestini et al. discloses that the first end of the pocket-former member (6a) is configured to form 3a seal with the anchor member (2) when the first end of the pocket-former member (6) is engaged with 4the anchor member (2) (fig. 1; col. 3, lines 17-24).  
With regard to claim 1319: Brandestini et al. discloses a pocket-former apparatus (fig.1), the apparatus comprising: 
a pocket-former member (6a) comprising:
a first end (right end),
a second end (left end):
an inner tube (N); and
an outer tube (M);
an anchor member (2); and
20a bolt member (B and 6d) comprising a first end (right end), a second end left end), and a washer (6d) (fig. 1); 
21wherein the first end of the pocket-former (6a) is configured to engage the anchor member (2); 22wherein the second end of the pocket-former member (6a) is configured to engage the second end of 23the bolt member (A) (fig. 1).  
With regard to claim 2520: Brandestini et al. discloses that  the apparatus is configured to secure to a 26form (7) via engagement of the second end of the pocket-former member (6a) with the second end of the bolt member (B and 6d) (fig. 1 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandestini et al. (US 3,956,797).
With regard to claims 297 and 17: Brandestini et al. does not disclose that the first part of the two-part coupling mechanism comprises a 30first set of threads, and the second part of the two-part coupling mechanism comprises a second set of threads.  
However, Brandestini et al. does disclose it’s known in the art to join parts of an anchoring system via a threaded connection (6f) (fig. 1).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the pocket-former member comprising the first 26part of the two-part coupling mechanism, and the second end of the bolt member comprising the second 27part of the two-part coupling mechanism of Brandestini et al. to be a threaded connection in order to provide a modular means allowing for ease of handling, transport and repair.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to anchoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633